Citation Nr: 0410526	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-15 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder. 

2.  Entitlement to service connection for an eye condition as 
secondary to diabetes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from July 1970 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from July 2001 and April 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with post-traumatic stress 
disorder.  

2.  The competent medical evidence of record shows that the 
currently diagnosed eye disorder is not related to service-
connected diabetes.

3.  The competent medical evidence of record shows that the 
currently diagnosed eye disorder manifested several years after 
the veteran's discharge from service. 


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in active 
duty.  38 U.S.C.A.      §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).

2.  An eye disorder is not proximately due to or the result of the 
service-connected diabetes mellitus; or was not otherwise incurred 
in or aggravated during active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  VA is required to provide 
the claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is to 
be provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the VCAA 
has been met. In this regard, the Board notes that in 
correspondence dated in April 2001 and August 2002 as well as in 
several other notices, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  
This notice was provided to the veteran prior to an initial agency 
of original jurisdiction decision on the claim.  Pelegrini v. 
Secretary of Veterans Affairs, No. 01-944 (Vet. App. Jan. 13, 
2004).  

The RO also provided the veteran with a copy of the July 2001 
rating decision, December 2001 rating decision, March 2002 rating 
decision, September 2002 Statement of the Case (SOC), April 2003 
rating decision, and November 2003 Supplemental Statement of the 
Case (SSOC), which together provided the veteran with notice as to 
the evidence needed to substantiate his claims and the reasons the 
claims were denied.  The SOC and SSOC provided the veteran with 
notice of all the law and regulations pertinent to his claims, 
except for the law and implementing regulations of the VCAA.  
Nevertheless, the April 2001 and August 2002 notices advised the 
veteran of the substantive content of the VCAA regulations.  
Therefore, the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  Id. 

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and relevant 
portions of the veteran's service personnel records.  The RO 
obtained treatment records from the John Cochran and Jefferson 
Barracks VA Medical Centers-facilities identified by the veteran.  
The veteran was afforded VA examinations in February 2003 and 
March 2003.  In a Substantive Appeal received in September 2002, 
the veteran requested a hearing before a member of the Board, but 
withdrew the request in a November 2002 form letter.  An informal 
hearing was held in September 2003.  The report on that hearing 
has been associated with the claims file.  The veteran has not 
made the RO or the Board aware of any other evidence relevant to 
his appeal that needs to be obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Accordingly, the 
Board will proceed with appellate review.


2.  Post-traumatic Stress Disorder

The veteran seeks entitlement to service connection for post-
traumatic stress disorder (PTSD).  The veteran contends that he 
should be service-connected for PTSD because he currently has PTSD 
as a result of daily exposure to severely wounded and dead 
soldiers and occasional handling of wounded and dead soldiers as a 
dietary specialist attached to the 95th Evacuation Hospital in 
DaNang, Vietnam.  The veteran contends that his job also required 
him to go out to the civilian populace, during which time he was 
exposed to the stressor of seeing civilians suffer from the 
"ravages of the war."  In a Substantive Appeal received in 
December 2003, the veteran contended for the first time that the 
95th Evacuation Hospital was subjected to rocket and mortar 
attacks.   

Regulation 38 C.F.R. § 3.304(f) (2003) sets forth the three 
elements required to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must show:  
(1) a current medical diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between 
diagnosed PTSD and the claimed in-service stressor; and (3) combat 
status or credible supporting evidence that the claimed in-service 
stressor actually occurred.  

With respect to element (3), combat status or verified stressors, 
the veteran's DD Form 214 and service personnel records show that 
he served as a first cook with the 95th Evacuation Hospital during 
his tour in the Republic of Vietnam from August 1, 1971 to May 23, 
1972.  He was awarded the National Defense Service Medal, Vietnam 
Service Medal, and Vietnam Campaign Medal with 60 device.  He 
participated in an "unannounced campaign."  The foregoing evidence 
shows that the veteran was not awarded any medal or decoration 
that is indicative of combat status and as indicated by the medals 
awarded, the veteran did not participate in any campaigns or 
operations in a combat capacity.  Thus, the Board finds that the 
evidence of record does not establish that the veteran engaged in 
combat with the enemy.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d), (f) (2003).  Accordingly, in the absence of 
evidence that the veteran engaged in combat with the enemy, the 
veteran must show by credible supporting evidence that the claimed 
in-service stressors occurred.  Id.  

There is no corroborating evidence of record that the 95th 
Evacuation Hospital was subjected to rocket and mortar attacks 
during the veteran's period of service in Vietnam.  There, 
however, is credible supporting evidence that the veteran was 
regularly exposed to severely wounded and dead soldiers.  The 
veteran worked at an evacuation hospital.  Also, public military 
research materials note that the job requirements for hospital 
food service specialists may entail not only planning, preparing, 
and cooking food, but also serving the food.    

The competent medical evidence of record, however, shows that the 
veteran is not currently diagnosed with PTSD.  VA treatment 
records dated in October 1999 show that the veteran presented at 
the emergency room of the John Cochran VA Medical Center with 
complaints of job related stress.  He was referred to psychiatry.  
Dr. M.P. diagnosed adjustment disorder with paranoid features.  

VA treatment records show that the veteran underwent an extensive 
psychiatric examination in October 2000 by a clinical 
psychologist.  The report noted that the veteran was currently 
being treated for adjustment disorder with depressed mood with 
paranoid features by Dr. M.P. on an outpatient basis.  The veteran 
reported on stressful events he experienced during service.  The 
veteran also reported that he developed a vague homicidal ideation 
towards a supervisor at work, which prompted him to present at the 
VA emergency room in October 1999.  The clinical psychologist 
noted a diagnosis of adjustment disorder with depressed mood and 
paranoid features.  The clinical psychologist concluded that based 
on the veteran's report and assessment results, he currently 
presented a picture of predominantly depressed mood that appeared 
linked to recent work-related stressors.  He noted that the 
veteran also presented with paranoid type hallucinatory 
experiences, that did not appear consistent with a more pervasive 
psychotic disorder.  He maintained that the veteran did not meet 
the criteria for PTSD.  He added that the veteran appeared largely 
functional in both social and occupational domains, though 
situationally, specific problems in his last job were the impetus 
for him coming in for treatment.  He noted that though aspects of 
the veteran's Vietnam experience were clearly upsetting and did 
intrude in his life in some capacity, these did not appear to go 
beyond triggering some transient distress that might compound with 
current psychosocial stressors.  The clinical psychologist 
maintained that he saw no evidence of functional impairments at 
this time in social or occupational domains that might be 
attributable to a traumatic etiology.   
 
Several VA treatment records dated subsequently thereafter noted 
impressions of brief depressive reaction, anxiety, and depression.  
A May 2003 record listed "brief depressive reaction" as one of the 
veteran's problems, but also noted a diagnosis of PTSD.  
Thereafter, an August 2003 record only noted "brief depressive 
reaction."   

The Board notes that the May 2003 record notation of a diagnosis 
of PTSD does not conform to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. § 4.125 (2003).  Unlike the VA clinical psychologist's 
October 2000 examination report, the May 2003 record did not 
indicate that a comprehensive mental examination was conducted and 
no rationale for the diagnosis was provided.   For that reason, 
the Board accords greater evidentiary weight to the October 2000 
examination report and finds the May 2003 record unpersuasive.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). According to 
the October 2000 clinical psychologist, the veteran does not 
present the full range of symptoms that would meet the DSM-IV 
criteria for PTSD.  Thus, it is clear that elements (1) and (2) 
above have not been met.  

As stated at the outset of this analysis, for service connection 
to be awarded for PTSD, the record must show a current medical 
diagnosis of PTSD.  It follows that since there is no competent 
medical evidence of a clear diagnosis of PTSD, there is no 
competent medical evidence of a causal nexus between a diagnosis 
of PTSD and the in-service stressor.  Thus, elements (1) and (2) 
under regulation 38 C.F.R. § 3.304(f) (2003) have not been met.  
Therefore, the veteran does not meet all three of the criteria of 
38 C.F.R. § 3.304(f) (2003), and service connection for PTSD must 
be denied.  


3.  Eye Disorder as Secondary to Diabetes

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 C.F.R. § 
3.310(a) (2003); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

VA treatment records dated from October 1999 to August 2003 noted 
diagnoses of glaucoma.  A March 2003 VA eye examination report 
showed that an examination of the veteran's eyes revealed no 
evidence of diabetic retinopathy.  The examiner diagnosed ocular 
hypertensive/glaucoma.  A February 2003 VA diabetes examination 
report showed that the examiner diagnosed glaucoma.  The examiner 
noted that the diagnosed glaucoma was not secondary to diabetes 
mellitus.  Thus, there is no medical evidence of a currently 
diagnosed eye disorder that is  proximately due to or the result 
of the service-connected diabetes.  38 C.F.R.           § 3.310(a) 
(2003).  While the veteran is competent to describe his subjective 
symptoms, he has not been shown to possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In the absence of competent medical evidence that links a 
currently diagnosed eye disorder to diabetes, the weight of the 
evidence is against the veteran's claim.  Accordingly, service 
connection for an eye disorder secondary to service-connected 
diabetes is not established.  38 C.F.R. § 3.310(a) (2003).   

Service connection for an eye disorder is not otherwise warranted 
on a direct basis.   Service medical records are absent any 
complaints of, findings of, or treatment for an eye disorder 
during service or noted at the separation physical in May 1972.  
Post-service medical records first note eye problems several years 
after the veteran's discharge from service.  Thus, the medical 
evidence of record shows that a chronic eye disorder did not 
manifest until several years after the veteran's discharge from 
service.   



ORDER

Service connection for post-traumatic stress disorder is denied. 

Service connection for an eye disorder, including as secondary to 
diabetes is denied.



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



